The Vice-Chancellor :
A consignor should be very explicit in order to hold his consignees. The bills of lading were duly made out to the defendants and they obtained, in that way, lawful possession of the goods. As to the inten*432tion of having the wines remain in the custom house, the instructions on that point were not sufficiently explicit. There is no such thing known here as a “ dry bonded store,” and the defendants were not bound to construe the term in the manner charged. There are matters of fact, however, in the case, which cannot be passed upon here.
As to the offer to sell the wines after the injunction had been allowed, it is no excuse for the defendant Charles E. Poppe to say that he did not understand it. He has been here for ten years and may be supposed to have understood it. The offer to sell, although it would not warrant the issuing of an attachment for a violation, would still be sufficient, in the discretion of the court, to authorize the appointment of a receiver; and if the court forbears from ordering the appointment of one at this time, there must be no more offers made to sell the goods. It appears that these defendants are persons of substance and able to meet any penalty for violation of injunction, should such, in future, take place.
Motion for attachment and receiver denied.